McGrath, J.
This was assumpsit upon a contract for building two cottages, the balance claimed to be ■ due being $125, for which amount plaintiff had judgment.
Plaintiff claimed that the work tvas done upon a contract for a specific amount for each of the two,houses, and defendant denied any such contract, and insisted that plaintiff was to receive a given amount per day for his work. Exceptions were taken to the charge of the court and to the refusal to give certain requests. The court submitted the issue to the jury fairly and properly, and it is not necessary to discuss either the instructions given or the requests refused.
The question as to whether defendant should have been compelled to go to trial under the circumstances detailed was one within the trial court’s discretion, and no abuse of such discretion is shown.
The judgment is affirmed, with costs to plaintiff.
The other Justices concurred.